Exhibit 10.24

 

Execution Copy

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into effective as of
the 1st day of January, 2019 (the “Effective Date”), by and between RADF, LLC, a
Colorado limited liability company and a wholly-owned subsidiary of RE/MAX, LLC,
a Delaware limited liability company (“Buyer”), and RE/MAX Texas Ad Fund, Inc.,
a Colorado corporation (“Seller”), and, for purposes of Section 2.4(c) only,
David L. Liniger, Sr. (“Liniger”).

RECITALS:

WHEREAS, on the Effective Date, Seller wishes to sell and assign to Buyer, and
Buyer wishes to purchase and assume from Seller, the rights and obligations of
Seller to the Purchased Assets and the Assumed Liabilities (each as defined
herein), subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, representations, warranties, conditions, and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

Terms with their initial letters capitalized used but not otherwise defined in
this Agreement shall have the meanings given to them in this Article 1.

1.1       “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such first Person.  The term
“control” (including its correlative meanings “controlled by” and “under common
control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract, agreement
or otherwise). Notwithstanding the foregoing, for purposes of this Agreement,
Seller shall not be considered an Affiliate of Buyer, and Buyer shall not be
considered an Affiliate of Seller.

1.2       “Business Day” means any day other than a Saturday, Sunday or day on
which banking institutions in Denver, Colorado are authorized or obligated
pursuant to Law or executive order to be closed.

1.3       “Governmental Authority” means any federal, national, supranational,
state, provincial, local, or similar government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body, including the Securities and Exchange Commission and
any self-regulatory organization within or outside the United States.

1.4       “Law” means, with respect to any Person, any domestic or foreign
federal or state statute, law, ordinance, rule, administrative code,
administrative interpretation, regulation, order,







--------------------------------------------------------------------------------

 



 

consent, writ, injunction, directive, judgment, decree, policy, ordinance,
decision, guideline, or other requirement of (or agreement with) any
Governmental Authority (including any memorandum of understanding or similar
arrangement with any Governmental Authority), in each case binding on that
Person or its property or assets.

1.5       “Liens” means any liens, pledges, charges, claims, rights of first
refusal or first offer, options, warrants, co-ownership or similar rights,
security interests, and deeds of trust, mortgages, and deeds to secure debt,
title retention agreements or other encumbrances.

1.6       “Losses” means all costs, damages, liabilities, awards, judgments,
losses or costs and expenses, interest, awards, judgments, and penalties that
are imposed upon or otherwise incurred by an Indemnified Party (including
reasonable attorneys’ and consultants’ fees and expenses) actually suffered or
incurred; provided,  however, that Losses shall not include lost profits or
opportunity costs or consequential, incidental, special, indirect, exemplary, or
punitive damages or Taxes, unless such consequential, incidental, special,
indirect, exemplary, or punitive damages are awarded against any of the
Indemnified Parties in a claim against such Indemnified Party by a non-Party
claimant.

1.7       “Parties” means collectively Buyer and Seller, and “Party” means any
of the Parties.

1.8       “Person” means any individual, corporation, business trust,
partnership, association, limited liability company, unincorporated organization
or similar organization, any Governmental Authority, fund, organized group of
persons whether incorporated or not, or any receiver, trustee under Title 11 of
the United States Code, or similar official or any liquidating agent for any of
the foregoing in his or her capacity as such.

1.9       “Transactions” means the transactions contemplated by this Agreement.

ARTICLE 2

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

2.1       Purchase and Sale of Assets.  Upon the terms and subject to the
conditions of this Agreement, effective as of 12:01am on the Effective Date (the
“Effective Time”), Seller hereby, sells, assigns, transfers, conveys, and
delivers to Buyer, and Buyer hereby purchases, acquires, and accepts delivery
from Seller of, all of Seller's right, title and interest in all of the assets
owned, leased, licensed, or otherwise held by Seller on the Effective Date,
including (i) all contracts, agreements, and understandings between Seller and
any third parties, and (ii) all of the issued and outstanding equity interests
of Seller’s wholly-owned subsidiaries, namely Aerial Promotions, Inc., a Texas
corporation, RE/MAX Institutional Promotional Fund, Inc., a Texas corporation,
and Statewide RES, Inc., a Texas corporation (collectively, the “Subsidiaries”
and each, a “Subsidiary”) (the "Purchased Assets"). In no event shall the
Purchased Assets include any of the following (collectively, the “Excluded
Assets”):





2

--------------------------------------------------------------------------------

 



 

(a)        Seller’s company franchise, company seals, organizational documents,
equity books, record books containing minutes of meetings of the board of
directors, equityholders, and such other records as have to do exclusively with
Seller’s or its respective Affiliate’s organization or capitalization.

(b)        All Tax Returns relating to Seller or its Affiliates, other than the
Tax Returns of the Subsidiaries purchased by Buyer pursuant to Section 2.1.

(c)        Copies of all records relating to taxes and other matters that Seller
is required by applicable Law to retain.

(d)        Any of the rights of Seller in, to, and under this Agreement and
other documents associated with the Transactions and the rights that accrue or
will accrue to Seller under this Agreement and the other documents associated
with the Transactions.

(e)        any of the assets specified on Schedule 2.1.

2.2       Assumption of Liabilities. Buyer hereby assumes all liabilities of the
Seller (collectively, the "Assumed Liabilities"), including, without limitation,
the following: (a) all liabilities and obligations under all contracts,
agreements, and understandings between any Seller and any third parties and (b)
any sales, use, transfer, or other tax imposed upon the sale or transfer of the
Purchased Assets pursuant to this Agreement.

2.3       Consideration.  In consideration for the purchase of the Purchased
Assets, (i) as of the Effective Time, Buyer hereby assumes the Assumed
Liabilities of Seller, and (ii) on the first Business Day following the
Effective Date, Buyer shall pay to Seller an amount of cash equal to ten dollars
($10.00).

2.4       Closing.

(a)        The closing of the Transactions (the “Closing”) shall take place at
the Effective Time at the principal place of business of the Buyer.

(b)        At any time at or after the Closing, upon Buyer’s request, Seller
shall deliver or cause to be delivered to Buyer (i) any bill of sale, assignment
and assumption agreement, certificate of title, consent of third parties, and
other evidence of transfer of its Purchased Assets or assumption of its Assumed
Liabilities, and such other customary instruments of transfer, assumption,
filings or documents, in form and substance reasonably satisfactory to Buyer, as
may be required or desirable to give effect to this Agreement and the
Transactions, in each case in a form and manner satisfactory to Buyer, and (ii)
a copy of any record, return, or other document that is part of the Excluded
Assets (to the extent such record, return, or other document relates to a
Purchased Asset).

(c)        Effective as of the Effective Time, Liniger hereby resigns as a
manager, director, officer, or any other similar position that he holds in each
Subsidiary.





3

--------------------------------------------------------------------------------

 



 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as of the date hereof and as of the
Effective Date as follows:

3.1       Ownership.   All of the Purchased Assets of Seller are owned of record
and beneficially directly and exclusively, or are leased in accordance with a
legally binding lease agreement, by Seller, free and clear of all Liens.  Upon
consummation of the Transactions (including the execution and delivery of the
documents to be delivered at the Closing), at the Closing, Buyer shall be vested
with good and marketable title in and to the Purchased Assets, free and clear of
all Liens, including any Liens that may be created by or result from Seller or
Seller’s ownership or transfer of its interest in the Purchased Assets.

3.2       Authorization; Binding Obligations.  Seller and each Subsidiary is a
corporation duly organized, validly existing and in good standing under the laws
of the state of its incorporation.  Seller has all necessary right, power and
authority to make, execute and deliver this Agreement and to enter into and
perform all of the obligations to be entered into and performed by Seller
hereunder.  The making, execution, delivery and performance by Seller of this
Agreement and the consummation by Seller of the Transactions have been duly and
validly authorized by all necessary action on the part of Seller.  This
Agreement has been duly and validly executed and delivered by Seller, and this
Agreement will, assuming the due authorization, execution and delivery by Buyer,
constitute the valid, legal and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except as the enforceability hereof
may be limited by bankruptcy, insolvency, moratorium, or other similar Law, now
or hereafter in effect, relating to or affecting the rights of creditors
generally and the availability of specific remedies may be limited by legal and
equitable principles of general applicability.

3.3       No Conflicts.  Neither the execution and delivery of this Agreement by
Seller, nor the consummation by Seller of the Transactions, will conflict with,
result in a termination of, contravene or constitute a default under, or be an
event that with the giving of notice or passage of time or both will become a
default under, or give to any other Person any right of first refusal or first
offer, option, warrant, right of termination, payment, acceleration, vesting or
cancellation of or under, or accelerate the performance required by or maturity
of, or result in the creation of any Lien or loss of any rights of Seller
related to the Purchased Assets or the Assumed Liabilities, including any of the
terms, conditions or provisions of any contract, agreement or similar
arrangement, or under any Law.





4

--------------------------------------------------------------------------------

 



 

3.4       Approvals.  There are no notices, reports or other filings required to
be made by Seller with, or consents required to be obtained by Seller from, any
Governmental Authority or other third party in order for Seller to execute,
deliver, or perform under this Agreement or to consummate the Transactions.

3.5       No Other Representations and Warranties.   Other than the specific
representations and warranties expressly set forth in this Article 3, Seller
specifically disclaims and does not make any other express or implied
representation or warranty, at law or in equity, with respect to the Purchased
Assets or the Transactions.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as of the date hereof and as of
the Effective Date as follows:

4.1       Organization and Good Standing.  Buyer is a duly organized, validly
existing, and in good standing under the Laws of the state of its organization
and has all requisite power and authority to own, operate and lease its assets
and to carry on its business as currently conducted.

4.2       Authorization; Binding Obligations.  Buyer has all necessary power and
authority to make, execute and deliver this Agreement and to perform all of the
obligations to be performed by Buyer hereunder.  The making, execution,
delivery, and performance by Buyer of this Agreement and the consummation by it
of the Transactions have been duly and validly authorized by all necessary
action on the part of Buyer.  This Agreement has been duly and validly executed
and delivered by Buyer, and assuming the due authorization, execution, and
delivery by Seller, this Agreement will constitute the valid, legal and binding
obligations of Buyer enforceable against Buyer in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency,
moratorium, or other similar Law, now or hereafter in effect, relating to or
affecting the rights of creditors generally and the availability of specific
remedies may be limited by legal and equitable principles of general
applicability.

4.3       No Conflicts.  Neither the execution and delivery of this Agreement by
Buyer nor the consummation by Buyer of the Transactions will conflict with,
result in a termination of, contravene or constitute a default under, or be an
event that with the giving of notice or passage of time or both will become a
default under, or give to any other Person any right of termination, payment,
acceleration, vesting or cancellation of or under, or accelerate the performance
required by or maturity of, or result in the creation of any Lien or loss of any
rights of Buyer pursuant to any of the terms, conditions, or provisions of or
under any applicable Law.

4.4       Non-Reliance; No Other Representations and Warranties.  Buyer
acknowledges and agrees (for itself and on behalf of its Affiliates) that,
except for the representations and warranties expressly set forth in Article 3,
Seller makes no, nor has made any, representation or warranty relating to the
Seller or the Purchased Assets, and neither Buyer nor any of its Affiliates has
relied or will rely upon any representation or warranty except for those
expressly set forth in





5

--------------------------------------------------------------------------------

 



 

in Article 3. Without limiting the representations and warranties of Seller in
Article 3, Buyer acknowledges that it and its representatives have received
reasonable access to the books and records of the Seller for the purposes of
conducting a due diligence review of the Purchased Assets. Buyer acknowledges
and agrees that it has made its own inquiry and investigation into, and, based
thereon, has formed an independent judgement concerning, the Purchased Assets.

ARTICLE 5

ADDITIONAL COVENANTS OF THE PARTIES

5.1       Taxes.  All transfer, documentary, sales, use, stamp, registration and
other such taxes (“Taxes”) and all conveyance fees, recording charges and other
fees and charges (including any penalties and interest) incurred in connection
with consummation of the Transactions shall be paid by Buyer when due, and Buyer
will, at its own expense, file all necessary tax returns and other documentation
with respect to all such Taxes, fees and charges.

5.2       Further Assurances; Cooperation.

(a)        Upon the terms and subject to the conditions of this Agreement, each
Party shall use its reasonable best efforts, to take, agree to take, or cause to
be taken, any and all actions and to do, or cause to be done, any and all things
reasonably necessary, proper or advisable under any applicable Law or otherwise,
so as to, as promptly as practicable, enable consummation of the Transactions,
and each such Party shall, and shall cause their respective Affiliates to,
cooperate fully to that end.

(b)        The Parties shall, on written request, reasonably cooperate with one
another by furnishing any additional information, executing and delivering any
additional documents and instruments, including conveyance documents and
amendments to limited liability operating or similar agreements, and doing any
and all such other things as may be reasonably required by the Parties or their
counsel to consummate or otherwise implement the Transactions.

ARTICLE 6

INDEMNIFICATION

6.1       Survival of Representations and Warranties and Covenants.

(a)        The representations and warranties set forth in this Agreement and
the right to commence any claim with respect thereto shall survive until the
date that is one (1) year following the Effective Date; provided,  however, the
representations and warranties of Seller set forth in Section 3.1, 3.2, 3.3, 4.1
and 4.2 shall survive indefinitely, and provided further that in the event
written notice of any claim for indemnification under Section 6.2(a) or 6.3(a)
shall have been given in accordance herewith within the applicable survival
period setting forth in reasonable detail the nature of such claim (including a
reasonable specification of the legal and factual basis for such claim), the
representations and warranties that are the subject of such





6

--------------------------------------------------------------------------------

 



 

indemnification claim shall survive with respect to such claim until such time
as such claim is fully and finally resolved.

(b)        This Section 6.1 shall not limit any covenant or agreement of the
Parties contained in this Agreement which by its terms contemplates performance
after the Closing, and shall not extend the applicability of any covenant or
agreement of the Parties contained in this Agreement which by its terms relates
only to a period between the date hereof and the Closing, provided that nothing
herein shall restrict a Party’s right to commence any claim with respect to such
covenant or agreement following the Closing.

6.2       Indemnification of Buyer.  Subject to the terms of this Article 6,
from and after the Effective Date, Seller shall indemnify, defend, save and hold
harmless Buyer and its Affiliates and each of their respective officers,
directors, employees, agents, representatives, successors and assigns
(collectively, the “Buyer Indemnified Parties”), from and against any and all:

(a)        Losses resulting from or arising out of any breach by Seller of any
representation or warranty of Seller in this Agreement; and

(b)        Losses resulting from or arising out of the failure by Seller to
perform any of its covenants or agreements contained in this Agreement.

6.3       Indemnification of Seller.  Subject to the terms of this Article 6,
from and after the Effective Date, Buyer shall indemnify, defend, save and hold
harmless Seller and its Affiliates and each of their respective officers,
directors, employees, agents, representatives, successors and assigns
(collectively, the “Seller Indemnified Parties” and together with the Buyer
Indemnified Parties, the “Indemnified Parties,” and each, an “Indemnified
Party”) from and against any and all:

(a)        Losses resulting from or arising out of any breach of any
representation or warranty of Buyer in this Agreement;

(b)        Losses resulting from or arising out of the failure by Buyer to
perform any of its covenants or agreements contained in this Agreement; or

(c)        Losses arising out of or related to the Purchased Assets the cause of
which occurred on or after the Effective Date.

6.4       Limitations; Payments.   Notwithstanding anything contained in this
Agreement to the contrary, Seller shall not be liable for any amounts for which
the Buyer Indemnified Parties are otherwise entitled to indemnification pursuant
to Section 6.2(a) unless a claim is timely asserted during the survival period
specified in Section 6.1(a).

6.5       Mitigation.  Each Indemnified Party shall use reasonable best efforts
to mitigate any claim or liability that an Indemnified Party asserts or may
assert under this Article 6.  In the





7

--------------------------------------------------------------------------------

 



 

event that an Indemnified Party shall fail to make such reasonable best efforts
to mitigate any such claim or liability, then notwithstanding anything contained
in this Agreement to the contrary, no Party shall be required to indemnify any
Indemnified Party for that portion of any Losses that would reasonably be
expected to have been avoided if the Indemnified Party had made such efforts.

ARTICLE 7

MISCELLANEOUS PROVISIONS

7.1       Termination.  This Agreement may be terminated at any time prior to
the Closing by Buyer upon written notice to Seller.  If this Agreement is so
terminated, then this Agreement shall forthwith become void and there shall be
no liability or obligation on the part of any Party hereto (or any of their
respective stockholders, officers, directors, Affiliates, agents or employees).

 

7.2       Notice.  All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given (a) when delivered in person, (b) by facsimile,
receipt confirmed, (c) on the next Business Day when sent by overnight courier,
or (d) on the third succeeding Business Day when sent by registered or certified
mail (postage prepaid, return receipt requested), to the respective Parties at
their respective last known address.

7.3       Entire Agreement.  This Agreement embodies the entire agreement of the
Parties with respect to the subject matter hereof and supersede all prior
agreements with respect thereto.  The Parties intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial proceeding
involving this Agreement.

7.4       Amendment and Modification.  No amendment to this Agreement shall be
effective unless it shall be in writing and signed by each Party.  Any failure
of a Party to comply with any obligation, covenant, agreement or condition
contained in this Agreement may be waived by the Party entitled to the benefits
thereof only by a written instrument duly executed and delivered by the Party
granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement, or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure of compliance.

7.5       Assignment; Binding Agreement.  This Agreement and various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the Parties hereto and their successors and permitted assigns.  Neither this
Agreement nor any of the rights, interests, or obligations hereunder shall be
transferred, delegated, or assigned (by operation of Law or otherwise) by any
Party hereto without the prior written consent of the other Parties.

7.6       Waiver of Compliance; Consents.  Any failure of any Seller, on the one
hand, or Buyer, on the other hand, to comply with any obligation, covenant,
agreement, or condition





8

--------------------------------------------------------------------------------

 



 

herein may be waived by Buyer, on the one hand, or a Seller, on the other hand,
only by a written instrument signed by the Party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement, or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.  Whenever this Agreement
requires or permits consent by or on behalf of any Party hereto, such consent
shall be given in writing in a manner consistent with the requirements for a
waiver of compliance as set forth in this Section 7.6.

7.7       Expenses.  All costs and expenses incurred by Buyer in connection with
this Agreement and the Transactions shall be paid by Buyer.  All costs and
expenses incurred by Seller in connection with Seller’s legal review of this
Agreement and the Transactions shall be paid by Buyer or reimbursed to Seller
buy Buyer, and any other costs and expenses incurred by Seller in connection
with this Agreement and the Transactions shall be paid by Seller.

7.8       Counterparts.  This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

7.9       Severability.  If any other provision of this Agreement shall be
determined to be contrary to Law and unenforceable by any court of law, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions are not affected in any manner materially adverse to any
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
Transactions are fulfilled to the extent possible.

7.10     Remedies Cumulative.  Except as otherwise provided herein, all rights
and remedies of the Parties under this Agreement are cumulative and without
prejudice to any other rights or remedies under Law.  Nothing contained herein
shall be construed as limiting the Parties’ rights to redress for fraud.

7.11     Governing Law; Venue.  This Agreement shall in all respects be
construed in accordance with and governed by the substantive Laws of the State
of Colorado, without reference to its choice of law rules.  THE VENUE FOR ANY
ACTION ARISING UNDER THIS AGREEMENT SHALL LIE EXCLUSIVELY IN THE STATE OR
FEDERAL COURTS LOCATED IN DENVER, COLORADO, AND THE PARTIES TO THIS AGREEMENT
SHALL SUBMIT TO THE JURISDICTION OF SUCH COURT.

7.12     Attorneys’ Fees.  In the event of any action, or proceeding brought by
either Party against the other under this Agreement, the prevailing Party as
determined by the court, shall be entitled to recover his expenses and costs,
including his attorneys’ fees and expert witness fees in such action or
proceeding, including costs of appeal, if any, in such amount as the court may
adjudge reasonable.





9

--------------------------------------------------------------------------------

 



 

7.13     WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF
THE PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

7.14     No Third Party Beneficiaries or Other Rights.  Nothing herein shall
grant to or create in any Person not a Party hereto, or any such Person’s
dependents, heirs, successors or assigns, any right to any benefits hereunder,
and no such Party shall be entitled to sue any Party to this Agreement with
respect thereto, the provisions of Article 6 will inure to the benefit of the
Indemnified Parties.  No Party may assign its rights or obligations under this
Agreement without the prior written consent of the other Party and any purported
assignment without such consent shall be void.  The representations and
warranties contained in this Agreement are made for purposes of this Agreement
only and shall not be construed to confer any additional rights on the Parties
under applicable state and federal securities Laws.

7.15     Specific Performance and Other Equitable Relief.  The Parties hereby
expressly recognize and acknowledge that immediate, extensive and irreparable
damage would result, no adequate remedy at Law would exist and damages would be
difficult to determine in the event that any provision of this Agreement is not
performed in accordance with its specific terms or otherwise
breached.  Therefore, in addition to, and not in limitation of, any other remedy
available to any Party, an aggrieved Party under this Agreement would be
entitled to specific performance of the terms hereof and immediate injunctive
relief, without the necessity of proving the inadequacy of money damages as a
remedy.  Such remedies, and any and all other remedies provided for in this
Agreement, shall, however, be cumulative in nature and not exclusive and shall
be in addition to any other remedies whatsoever which any Party may otherwise
have.

7.16     Headings; Interpretation.  The article and section headings contained
in this Agreement are inserted for convenience only and shall not affect in any
way the meaning or interpretation of this Agreement.  Each reference in this
Agreement to an Article, Section, Schedule or Exhibit, unless otherwise
indicated, shall mean an Article or a Section of this Agreement or a Schedule or
Exhibit attached to this Agreement, respectively.  Unless the context of this
Agreement otherwise requires, (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement; (iv) the terms
“include,” “includes,” “including,” and derivative or similar words shall be
construed to be followed by the phrase “without limitation”; and (v) references
herein to “days” are to consecutive calendar days unless Business Days are
specified.  All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under generally accepted accounting
principles.  Both Parties have participated substantially in the negotiation and
drafting of this Agreement and agree that no ambiguity herein should be
construed against the draftsman.





10

--------------------------------------------------------------------------------

 



 

[Remainder of page intentionally left blank; signature page attached.]

 

 



11

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Asset Purchase
Agreement to be executed as of the date first above written.

 

 

 

 

 

“BUYER”

 

 

 

RADF, LLC

 

 

 

By:

/s/ Karri R. Callahan

 

Name:

Karri R. Callahan

 

Title:

Vice President and Treasurer

 

 

 

 

 

“SELLER”

 

 

 

RE/MAX Texas Ad Fund, Inc.

 

 

 

By:

/s/ David L. Liniger, Sr.

 

Name:

David L. Liniger, Sr.

 

Title:

Vice President

 

 

 

 

 

For purposes of Section 2.4(c) only:

 

“LINIGER”

 

 

 

By:

/s/ David L. Liniger, Sr.

 

Name:

David L. Liniger, Sr.

 

 

--------------------------------------------------------------------------------